Citation Nr: 1440874	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-28 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus, to include hyperpronated feet and calcaneal spurs.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Air Force from March 1987 to March 2007.  He retired from service after twenty years of honorable and faithful service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida as part of the Benefits Delivery at Discharge (BDD) program.

These issues were before the Board in September 2011, May 2013, and again in December 2013, at which time they were remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, in April 2014, the agency of original jurisdiction (AOJ) granted service connection for allergic conjunctivitis with vitreous floaters and assigned a noncompensable (0 percent) evaluation, effective April 1, 2007.  The Veteran has not expressed disagreement with the noncompensable rating or effective date assigned to this now service-connected disability and has provided no additional argument on this issue.  Accordingly, the allergic conjunctivitis and vitreous floaters issues are not currently before the Board in appellate status, and consideration herein is limited to only the single issue listed on the title page of the present decision.


FINDING OF FACT

The Veteran's bilateral pes planus to include hyperpronated feet and calcaneal spurs is a congenital defect and was not subject to a superimposed disease or injury during military service and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Bilateral pes planus, to include hyperpronated feet and calcaneal spurs, or any other foot-related disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran participated in the BDD Program and filed his claim in January 2007, prior to his discharge from service.  As part of that program, he was provided with the information and evidence necessary to substantiate his claim for service connection for pes planus to include hyperpronated feet and calcaneal spurs.  The AOJ notified him of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran was also afforded a VA examination as part of his participation in the BDD program. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via additional letters dated in October 2008, October 2011, November 2011, and May 2013 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  These letters informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  To the extent that any letter did not comply with all dictates of Dingess, for the claim being denied, any question as to the appropriate disability rating or effective date ultimately is moot.  Thus, even non receipt of notice concerning these downstream elements of this claim is, at most, nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements and representative argument.  The AOJ made an unsuccessful attempt to obtain treatment records from the Pensacola Naval Hospital.  A January 2013 memorandum of unavailability of Federal records is included in the record, and the Veteran was provided proper notice of the inability to obtain the records in accordance with 38 C.F.R. § 3.159(e).  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

There has been substantial compliance with the Board's most recent December 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Outstanding VA treatment records, available through the Compensation and Pension Records Interchange (CAPRI), have been uploaded to the Veteran's electronic VA folder.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AOJ obtained VA medical opinions in January 2012 and June 2013 to assist in determining whether the Veteran's claimed pes planus disability is attributable to military service or service-connected disability.  The Board finds the June 2013 VA opinion is thorough and adequate upon which to base a decision as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached and where necessary, address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Thus, VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his service connection claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.


Law and Analysis

The Veteran seeks service connection for bilateral pes planus to include hyperpronated feet and calcaneal spurs.  He basically contends that his bilateral pes planus, which is clearly noted on his October 1986 enlistment examination report, was aggravated during active service.  He argues that he began having foot pain in the late 1990s and was given inserts for his boots and shoes.  He began to experience increased pain in my feet around 2001 and that time was provided custom arch supports.  See VA Form 21-4138, Statement in Support of Claim, dated July 9, 2008.  He does not contend that he sustained any specific injury to the feet during service.  

In the alternative, the Veteran also claims service connection on a secondary on the basis that his bilateral pes planus to include hyperpronated feet and calcaneal spurs was caused, or made worse, by his service-connected right ankle disability .

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is permanently worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Also significant to this analysis is the distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  See 38 C.F.R. §§ 4.9 and 4.57.  A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 67-90 (July 18, 1990).  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  VAOPGCPREC 82-90 (July 18, 1990).  

On the other hand congenital or developmental "defects" are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in additional disability.  VAOPGCPREC 82-90.  The presumption of soundness does not apply to congenital defects.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case service treatment records show that during the Veteran's service entrance examination in October 1986, the examiner noted mild, asymptomatic, bilateral pes planus.  Moreover, VA opinion findings in February 2014, clearly demonstrate that the Veteran's bilateral pes planus would be categorized as a developmental defect.  The VA examiner specifically noted that the Veteran's bilateral flexible pes planus is not considered capable of improving or deteriorating and its natural history and progression remain unknown.  In light of the foregoing, the Board concludes that the evidence of record establishes that the Veteran's bilateral pes planus is best categorized as a defect and will continue the analysis on that basis.

The remaining service records show the Veteran was first evaluated for left heel pain in October 1997. However, a post-deployment health assessment report from February 1999, shows that the Veteran was in good health and had no health concerns.  X-rays from December 2000 show calcaneal spurs of both heels.  An entry dated in April 2001, shows the Veteran initially sought treatment for his flat feet and was given temporary orthotics.  The clinical impression was hyperpronated feet and lowering of medial longitudinal arches with flexible flat feet.  The remaining records show the Veteran continued to be seen periodically for evaluation of his feet.  Although it was noted that he had good results from the temporary orthotics, he continued to have some pain in the arch areas and was subsequently fitted for custom-molded orthotics.  See Podiatry Clinic Records from 96th Medical Group, Eligin AFB dated August 1, 2001, August 13, 2001, May 9, 2002, and May 13, 2002.  There are no records of additional follow-up evaluation and in fact, a June 2004 pre-deployment health assessment indicates the Veteran was considered in good health and deployable.  These records are otherwise negative for any evidence of a specific foot injury during service.  

There is no separation examination report of record.  Instead the Veteran was afforded a BDD examination in March 2007, which noted his history of hyperpronation and calcaneal spurs involving both feet.  X-rays showed mild bilateral enthesophytes.  The clinical assessment was bilateral foot condition without physical limitations at this point in time.  

In January 2012, the Veteran was afforded a VA examination to address the etiology of his pes planus.  In terms of etiology, the examiner rendered a negative opinion with respect to service origin.  In this regard, he noted that although his review of the service records indicated that the Veteran's flat feet did become symptomatic during military service, this represented a natural progression of a pre-existing developmental deformity unrelated to the activities of his military occupation.  The examiner concluded that it was more likely than not that the flat foot deformity pre-existed service and identified it as a developmental disorder apparent in early childhood, and that the use of orthotics did not represent a departure from the normal course of this disorder.  The examiner also commented that the Veteran had the Veteran had a smooth and not antalgic gait, although the right foot externally rotated more than the left, which appeared to be compensatory for the service-connected right ankle instability, which would be more problematic if he were to have varus positioning of the right heel.  

In May 2013, the claims file was returned for an additional medical opinion addressing the inadequacies in the previous VA examination report.  Following review of the record, a different examiner assessed "preexisting bilateral pes planus."  She concluded that the condition was not caused by or related to service, noting that it was present at entrance, as shown by the Veteran's October 1986 Report of Medical Examination.  She also found it less likely than not that there was a superimposed injury or disease in service, as well as that it was less likely than not that congenital/developmental pes planus was aggravated in service.  She reasoned that the preponderance of available medical record documentation did not support finding otherwise in each case.  Citing available medical literature, the examiner further concluded that congenital/developmental pes planus was most likely increased due to the natural progression of the disease.  She also found that bilateral pes planus, to include hyperpronated feet, was not due to, or caused by, the service-connected right ankle disability, reasoning that there is no clinical correlation/nexus between these two entirely separate medical conditions.

Unfortunately, the Board found this medical opinion was also inadequate since the examiner seemed to indicate that pes planus is a congenital disease, as opposed to a defect, yet addressed both the question of whether there was superimposed injury or disease thereon, as well as the question of whether the condition was aggravated in service.  See Board Remand dated December 9, 2013.  

In February 2014, the June 2013 examiner provided a supplemental opinion addressing the inadequacies in her previous report.  After reviewing the claims file extensively, she confirmed that the Veteran's preexisting bilateral pes planus was a developmental defect.  She explained that a defect is generally not considered capable of improving or deteriorating, but that the natural course of bilateral flexible pes planus is that improvement may be seen when the longitudinal arch develops between 5-10 years of age, while a small subset of patients may become symptomatic with flexible flatfeet.  However, the natural history and progression of the flexible pes planus remains unknown, and there is little evidence to suggest that the condition results in long-term problems or disability.  

She also determined that it was less likely as not (less than a 50 percent probability) that there was a superimposed injury or disease in military service that resulted in additional disability of the feet.  She explained that the preponderance of available medical record evidence and service record documentation does not support a superimposed injury, trauma or disease that resulted in additional disability of bilateral pes planus.  In other words there was no objective evidence of trauma or other definite evidence of aggravation due to military service.  The examiner acknowledged that although the Veteran's flat feet became symptomatic during service, this was due to the natural progress of the disease.  She reiterated that the available medical evidence and expertize does not currently predict the progression of flexible pes planus and that its natural history of the flexible pes planus remains unknown.  Hence, there is no objective evidence to support worsening beyond its natural progression.  There is also little evidence to suggest that this condition results in any permanent change in the shape of the foot, alignment of the tarsal bones, or long-term problems or disability. 

The examiner also concluded that it was less likely than not (less than a 50 percent probability) that bilateral pes planus, to include hyperpronated feet and calcaneal spurs, is due to, caused by, or aggravated beyond the natural progress as a result of the service-connected right ankle disability.  She explained that preponderance of available medical record evidence and expertize does not support a proximate cause of claimed conditions as due to the Veteran's service-connected right ankle strain as there was no clinical correlation/nexus between these two entirely separate medical conditions.  

The Board finds this opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  Additionally, the VA opinion reflects access to the findings from the previous VA examiners as well as the lay statements of record.  The VA examiner considered the Veteran's relevant medical history and discussed the Veteran's current symptoms in the context of that history.  Also considered were the Veteran's beliefs that his pes planus was aggravated by his right ankle disability.  As a result, the examiner was able to address fully the salient question as to the etiology of the Veteran's current pes planus, with hyperpronated feet and calcaneal spurs and its relationship to military service or the service connected right ankle disability.  Moreover, the claims folder contains no medical evidence refuting it.

Given this opinion, the Board finds that the competent evidence of record establishes that the Veteran's bilateral pes planus is a congenital defect, which was not worsened in service by a superimposed disease or injury.  In this case, the Veteran had congenital pes planus when he entered service and it is not a disease or injury to which the presumption of soundness applies.  Similarly, because it is a congenital defect, it is not subject to aggravation as a defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Therefore, as a congenital defect, it is not subject to service connection.  On this basis, the appeal is denied.  Furthermore there is no suggestion the Veteran either reported or subsequently sustained any type of injury to his feet during service.  The Board further points out that the February 2014 VA examiner, after reviewing the complete claims folder, concluded that there was no superimposed condition on the congenital pes planus.  

Likewise, to the extent that the Veteran is seeking service connection for pes planus to include hyperpronated feet and calcaneal spurs on a secondary basis, there is no probative and competent medical evidence of record to indicate that his service-connected right ankle strain plays any role in the development or worsening of his bilateral foot disability.  Specifically, the June 2014 VA examiner declined to find a nexus between the claimed pes planus condition and the service-connected right ankle disability.  Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra.

Consideration has of course been given to the Veteran's assertions that his claimed bilateral foot disability was permanently worsened as a result of his military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing a chronic back disorder and it etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In other words, the Veteran is competent to describe experiencing foot pain, any injuries to his feet that occurred during military service, and foot pain continuing since military service.  However, his service treatment records do not reflect foot any injuries nor has he identified any such injuries to his feet.  Instead, by all accounts, service treatment records clearly show that after almost a decade of active service this condition became symptomatic and required that special shoes and special arch supports be issued, which according the VA examiner was most likely due to the natural progress of the disease.  


Accordingly, the preponderance of the evidence is against this service connection claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

ORDER

The claim of entitlement to service connection for bilateral pes planus to include hyperpronated feet and calcaneal spurs is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


